Citation Nr: 9925016	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-14 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
pes planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from November 1968 to 
September 1971.

This appeal arose from a July 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In April 1999, the veteran and his wife 
testified at a personal hearing held before a member of the 
Board of Veterans' Appeals (Board) in Atlanta, Georgia.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  Moreover, the examinations must address the 
rating criteria in relation to the veteran's symptoms.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

In the instant case, the veteran testified at his personal 
hearing in April 1999 that he had received treatment at a Vet 
Center, a VA outpatient clinic and a private hospital for his 
flat feet.  A review of the record indicates that not all of 
the records referred to by the veteran are part of the claims 
folder.  These records may be helpful in determining the 
current nature and degree of severity of the veteran's pes 
planus and should be obtained before a final decision is made 
as to entitlement to the requested benefit.

The veteran was last examined by VA in March 1997.  He was 
scheduled to be re-examined in April 1998; however, he failed 
to report.  He stated at his personal hearing that he has 
trouble with his short-term memory and simply forgot about 
the examination.  It is therefore found that he should be 
given another opportunity to report for an examination.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he sign and return a consent 
form authorizing the release to VA of 
treatment records held by Grady Health 
System.  Once the consent form has been 
received, the RO should contact Grady 
Health System, 80 Butler St. SE, Atlanta, 
Georgia 30335-3801, and request that they 
provide copies of the veteran's treatment 
records developed between January 1997 
and the present.

2.  The RO should contact the veteran and 
request that he provide a complete 
address for the Vet Center from whom he 
has sought treatment.  Once this 
information has been received, the RO 
should contact the Vet Center and request 
that they provide copies of the veteran's 
treatment records developed between 
January 1997 and the present.

3.  The RO should contact the Decatur, 
Georgia, VA Medical Center and request 
that they provide copies of the veteran's 
outpatient treatment records developed 
between December 1997 and the present.

4.  Once the above-requested development 
has been completed and the evidence has 
been associated with the claims folder, 
the RO should afford the veteran a 
complete VA podiatry examination in order 
to ascertain the current nature and 
degree of severity of the service-
connected bilateral pes planus.  The 
examiner should differentiate, to the 
extent possible, between those symptoms 
related to the nonservice-connected 
peripheral neuropathy and those related 
solely to the service-connected bilateral 
pes planus.  The examiner should 
specifically state whether the bilateral 
pes planus is manifested by objective 
evidence of marked deformity, pain on 
manipulation and use accentuated, 
swelling on use or characteristic 
callosities.  All indicated special 
studies deemed necessary should be 
accomplished.  The claims folder must be 
made available to the examiner prior to 
the examination so that the veteran's 
entire medical history can be taken into 
consideration and the examiner is asked 
to indicate in the examination report 
that the claims file has been reviewed.

The RO should inform the veteran of the 
importance of reporting for this 
examination and of the consequences of 
his failure to do so.  The RO should also 
include a copy of the letter notifying 
the veteran of the date and place of the 
examination in the claims folder.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










